         Case 1:18-cv-10836-PGG Document 70 Filed 08/13/19 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd Floor
                                                     New York, New York 10007


                                                    August 13, 2019


BY ECF

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     Gottesfeld v. Hurwitz, 18 Civ. 10836 (PGG)

Dear Judge Gardephe:

         On August 12, 2019, Plaintiff Martin Gottesfeld (“Plaintiff”) filed a “motion for a
temporary restraining order protecting Plaintiff’s right to publish” and a “motion for a
declaratory judgment protecting plaintiff’s right to publish.” See Dkt. Nos. 68, 69 (the
“Motions”). Also on August 12, 2019, Plaintiff filed a motion seeking an extension of time to
file his opposition to Defendants’ pending motion to dismiss. See Dkt. Nos. 51, 67.

         Currently, Plaintiff’s opposition papers are due on August 30, 2019, and Defendants’
reply papers are due on September 24, 2019. See Dkt. No. 62. Defendants do not object to
Plaintiff’s requested 45-day extension. Accordingly, if the Court grants the relief, Plaintiff’s
opposition would be due on October 15, 2019 (October 14, 2019, is a federal holiday).
Defendants would respectfully request that their deadline to reply be the later of November 5,
2019, or three weeks after the date on which Plaintiff’s opposition papers are filed on the docket
in light of the fact that Plaintiff bases the requested extension on, inter alia, the delay between
him placing papers in the mail and them appearing on the docket sheet. See Dkt. No. 67 at 1.

        As to the Motions, Plaintiff is seemingly seeking an order to ensure that he can publish
certain news articles “as a bylined reporter without fear of reprisal.” See Dkt. No. 69 at 1.
However, as Defendants have repeatedly stated, Plaintiff’s Motions relate to the conditions of his
confinement (or anticipated conditions of his confinement) at his current place of incarceration—
the Federal Correctional Institution in Terre Haute, Indiana (“FCI Terre Haute”). See Dkt. No.
68 at 4 (“Despite the above events, the FCI Terre Haute legal department, and specifically Ms.
Katherine Siereveld, continue to enforce the byline restriction.”). These Motions have nothing
whatsoever to do with his complaint in this action, which focuses on the conditions of his
confinement while housed at the Metropolitan Correctional Center (“MCC”) between November
of 2016 and February of 2017.
            Case 1:18-cv-10836-PGG Document 70 Filed 08/13/19 Page 2 of 3
    Page 2 of 3



        As discussed in Defendants’ prior letters, see Dkt. Nos. 27, 36, 44, because Plaintiff is
complaining of conditions (or feared, anticipated conditions) related to his confinement, these
Motions are properly construed as applications pursuant to 28 U.S.C. § 2241. See Jiminian v.
Nash, 245 F.3d 144, 146 (2d Cir. 2001) (a motion pursuant to § 2241 generally challenges the
execution of a federal inmate’s sentence, including such matters as the administration of parole,
computation of an inmate’s sentence by prison officials, prison disciplinary actions, type of
detention, prison transfers, and prison conditions); Jabarah v. Garcia, No. 08-cv-3592 (DC),
2010 WL 3834663, at *4 (S.D.N.Y. Sept. 30, 2010) (“Because [petitioner] is challenging the
conditions of his confinement, his claim for injunctive relief must be construed as a claim for
relief under 28 U.S.C. § 2241.”).

          “Federal district courts may grant writs of habeas corpus only ‘within their respective
jurisdictions.’” Salcedo v. Decker, No. 18-cv-8801 (RA), 2019 WL 339642, at *1 (S.D.N.Y.
Jan. 28, 2019) (quoting 28 U.S.C. § 2241(a)). In the habeas corpus context, jurisdiction
“depends on the location of the proper respondent—‘the person having custody of the person
detained.’” Id. (quoting 28 U.S.C. § 2243). As held by the Supreme Court in Rumsfeld v.
Padilla, 542 U.S. 426, 435 (2004), the proper respondent is the warden of the facility where the
prisoner is being held. See Allen v. Lindsay, No. 09-cv-1283 (KAM), 2010 WL 5067907, at *2
(E.D.N.Y. Dec. 7, 2010) (“The proper venue for a Section 2241 habeas petition challenging
conditions of confinement is the district where the petitioner is confined.”) (collecting cases);
Jabarah, 2010 WL 3834663, at *4 (“The proper venue to bring a § 2241 challenge is the district
of confinement.”).

        Here, this Court could not grant the relief Plaintiff seeks because the warden of FCI
Terre Haute is not located in the Southern District of New York. 1

        Accordingly, to the extent Plaintiff believes an emergency motion is warranted to
preemptively protect his ability to publish news articles (a right he does not clearly articulate has
actually been infringed to date), then the proper forum to raise that is in his district of
incarceration. Alternatively, to the extent these anticipated actions related to his news articles
ever come to fruition, then Plaintiff could seek redress at that time.

         Accordingly, Defendants respectfully submit that the Court lacks jurisdiction to consider
these Motions and the relief requested therein should be denied. However, Defendants do not
object to Plaintiff’s request for an extension of his time to oppose Defendants’ motion to dismiss.




1
 If Plaintiff’s Motions were not construed as petitions pursuant to Section 2241, venue would
nonetheless be improper given the events subject to these motions have occurred (or potentially
would occur) in a district that is not the Southern District of New York.
         Case 1:18-cv-10836-PGG Document 70 Filed 08/13/19 Page 3 of 3
 Page 3 of 3


                                              Sincerely,

                                              GEOFFREY S. BERMAN
                                              United States Attorney of the
                                              Southern District of New York


                                         By: _/s/ Alexander J. Hogan_________
                                             ALEXANDER J. HOGAN
                                             Assistant United States Attorney
                                             86 Chambers Street, Third Floor
                                             New York, New York 10007
                                             Tel.: (212) 637-2799
                                             Fax: (212) 637-2686
                                             E-mail: alexander.hogan@usdoj.gov


cc:    Martin Gottesfeld, Register Number 12982-104
       FCI Terre Haute
       Federal Correctional Institution
       P.O. Box 33
       Terre Haute, IN 47808
